Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-17, drawn to a composition (coating liquid).
Group II, claim(s) 18-28, drawn to methods of forming devices and the formed devices.

This application contains claims directed to more than one subcombination of the generic invention. These species are deemed to lack unity of invention because 
The species are as follows: 

Species
Aspect
Claims reading thereon
1
Specific pH of the coating liquid
2-4
2
Wherein the alkali of the coating liquid is a quaternary compound
5
3
Wherein the alkali of the coating liquid is an aminoalcohol
6-7
4
Wherein the inorganic salt of the coating liquid is a nitrate, sulfate, chloride, carbonate, acetate, or phosphate
8
5
Wherein the organic salt of the coating liquid is a carboxylate, phenol, or a derivate thereof
9
6
Wherein the solvent of the coating liquid is a specific liquid
10
7
Wherein the metal source of the coating liquid is a Group A element
11
8
Wherein the metal source of the coating liquid is a Group B element
12

Wherein the metal source of the coating liquid is a Group C element
13
10
Wherein the metal source of the coating liquid is a Group D element
14
11
Wherein the metal source of the coating liquid is a Group E element
15
12 
Wherein the metal source of the coating liquid has a closed-shell electron configuration
16
13 
Wherein the color of the coating liquid is yellow or transparent
17
14
Wherein the device is a FET and wherein the coating liquid film forms an oxide semiconductor active layer
19 (specific)
26 (specific)
18 (generic)
20-21 (generic)
22-23 and 27-28 (generic)
24 (generic)
15
Wherein the device is a FET and wherein the coating liquid film forms an oxide gate insulator
19 (specific)
26 (specific)
18 (generic)
20-21 (generic)
22-23 and 27-28 (generic)
24 (generic)

Wherein the device is a FET and wherein the coating liquid film forms an interlayer dielectric
19 (specific)
18 (generic)
20-21 (generic)
22-23 and 27 (generic)
17
Wherein the device is a diode
25 (specific)
18 (generic)
20-21 (generic)
22-23 and 27 (generic)
24 (generic)



Applicant is required, in reply to this action, to elect a single subcombination to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected subcombination, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional subcombination which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claim 1 appears generic.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of:
 a coating liquid comprising:
a metal source, which is at least one selected from the group consisting of 
inorganic salts, 
oxides, 
hydroxides, 
metal complexes, and 
organic acid salts; 
at least one alkali selected from the group consisting of 
organic alkalis and 
inorganic alkalis; and 
a solvent.  

this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US 2015/0044361 A1 (“Subramanian”). Subramanian teaches:
a coating liquid comprising:
a metal source, which is at least one selected from the group consisting of 
inorganic salts (see metal salts, para 6), 
oxides, 
hydroxides, 
metal complexes, and 
organic acid salts; 
at least one alkali selected from the group consisting of 
organic alkalis and 
inorganic alkalis (see KOH, BaOH, etc., para 20-21-22); and 
a solvent (para 18).  

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Parendo whose telephone number is (571)270-5030.  The examiner can normally be reached on 9 am - 5 pm M-F Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/Kevin Parendo/Primary Examiner, Art Unit 2819